
	

113 HR 2690 IH: Innovate to Deliver Act of 2013
U.S. House of Representatives
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2690
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2013
			Mr. Cummings (for
			 himself, Mr. Lynch,
			 Mr. Tierney,
			 Mr. Connolly,
			 Ms. Speier,
			 Ms. Norton,
			 Mr. Danny K. Davis of Illinois, and
			 Ms. Kelly of Illinois) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To enhance the long-term profitability of the United
		  States Postal Service through enhanced innovation, operational flexibility,
		  workforce realignment, and regulatory relief.
	
	
		1.Short title; table of
			 contents; references
			(a)Short
			 titleThis Act may be cited as the Innovate to Deliver Act of
			 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; references.
					Title I—POSTAL SERVICE PROFITABILITY AND REVENUE-GENERATING
				ENHANCEMENTS
					Subtitle A—Postal Service Products and Pricing
					Sec. 101. USPS innovation officer and
				accountability.
					Sec. 102. Authority to offer nonpostal services.
					Sec. 103. Requirement that market-dominant products cover
				attributable costs.
					Sec. 104. PRC to revisit CPI cap instituted under
				PAEA.
					Sec. 105. Enhanced product innovation.
					Sec. 106. Authority to ship beer, wine and distilled
				spirits.
					Sec. 107. Repeal of uniform rate for books, films, and other
				materials.
					Subtitle B—Postal Service Management
					Sec. 108. USPS balanced budget minimum requirement.
					Sec. 109. Reporting requirement for Board of Governors and
				Postal Regulatory Commissioners.
					Sec. 110. Restrictions on postal service executive
				compensation.
					Sec. 111. Investment of competitive product moneys.
					Title II—POSTAL SERVICE WORKFORCE REALIGNMENT AND
				RIGHT-SIZING
					Sec. 201. Separate normal-cost percentage recalculation of
				Federal Employees Retirement System.
					Sec. 202. Treatment of surplus contributions to Federal
				Employees Retirement System.
					Sec. 203. Sense of Congress.
					Sec. 204. Contributions to Thrift Savings Fund of voluntary
				separation incentive payments.
					Sec. 205. Service credit contributions of voluntary separation
				incentive payments.
					Sec. 206. Modification of prepayment schedule relating to
				Postal Service Retiree Health Benefits Fund.
					Sec. 207. Study on USPS workforce realignment and right-sizing
				options.
					Sec. 208. Applicability of provisions relating to reductions in
				force.
					Sec. 209. Enhanced reporting on facility network
				initiatives.
					Title III—POSTAL SERVICE IMPROVEMENTS AND REGULATORY
				RELIEF
					Sec. 301. Permit appeal rights for closing of postal stations
				and branches.
					Sec. 302. Intra-agency cooperative agreements.
					Sec. 303. Grouping of negotiated service
				agreements.
					Sec. 304. Simplification of process for classification of
				competitive products.
					Sec. 305. Development of new market-dominant classes of
				mail.
					Sec. 306. Expedited consideration of service changes by
				PRC.
				
			(c)ReferencesExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 39, United States Code.
			IPOSTAL SERVICE
			 PROFITABILITY AND REVENUE-GENERATING ENHANCEMENTS
			APostal Service
			 Products and Pricing
				101.USPS innovation
			 officer and accountability
					(a)In
			 generalChapter 2 is amended by adding at the end the
			 following:
						
							209.USPS innovation
				officer and accountability
								(a)In
				generalThere shall be in the Postal Service a Chief Innovation
				Officer selected by the Postmaster General who shall have proven expertise and
				a record of success in 1 or more of the following: postal and shipping
				industry, innovation product research and development, marketing brand
				strategy, emerging communications technology, or business process management.
				The Chief Innovation Officer shall manage the Postal Service’s development and
				implementation of innovative postal and nonpostal products and services.
								(b)DutiesThe
				Chief Innovation Officer shall have as primary duties—
									(1)leading the
				development of innovative nonpostal products and services that will maximize
				revenue to the Postal Service;
									(2)developing
				innovative postal products and services, particularly those that utilize
				emerging information technologies, to maximize revenue to the Postal
				Service;
									(3)monitoring the
				performance of innovative products and services and revising them as needed to
				meet changing market trends; and
									(4)taking into
				consideration comments or advisory opinions, if applicable, issued by the
				Postal Regulatory Committee prior to the initial sale of innovative postal or
				nonpostal products and services.
									(c)Designation
									(1)DeadlineAs
				soon as practicable after the date of enactment of this section, but no later
				than January 1, 2014, the Postmaster General shall designate a Chief Innovation
				Officer.
									(2)ConditionNothing
				in this section shall be construed to prohibit an individual who holds another
				office or position in the Postal Service from serving as the Chief Innovation
				Officer under this chapter. However, upon appointment to the position of the
				Chief Innovation Officer, such individual may not, while serving in such
				office, concurrently hold any other office or position in the Postal
				Service.
									(d)Innovation
				strategy
									(1)In
				generalNot later than 12 months after the date on which the
				Chief Innovation Officer is designated under subsection (c)(1), the Postmaster
				General shall submit to the Committee on Homeland Security and Governmental
				Affairs of the Senate and the Committee on Oversight and Government Reform of
				the House of Representatives a comprehensive strategy for maximizing revenues
				through innovative postal and nonpostal products and services.
									(2)Matters to be
				addressedAt a minimum, the strategy required by this section
				shall address—
										(A)the specific
				innovative postal and nonpostal products and services to be developed and
				offered by the Postal Service, including the nature of the market to be filled
				by each product and service and the likely date by which each product and
				service will be introduced;
										(B)the cost of
				developing and offering each product or service;
										(C)the anticipated
				sales volume of each product and service;
										(D)the anticipated
				revenues and profits expected to be generated by each product and
				service;
										(E)the likelihood of
				success of each innovative product and service as well as the risks associated
				with the development and sale of each innovative product and service;
										(F)the trends
				anticipated in market conditions that may affect the success of each product
				and service over the 5-year period beginning on the date such strategy or
				update is submitted; and
										(G)the metrics that
				will be utilized to assess the effectiveness of the innovation strategy.
										(3)Strategy
				updatesOn January 1, 2018,
				and every 3 years thereafter, the Chief Innovation Officer shall submit an
				update to the innovation strategy submitted under paragraph (1) to the
				Committee on Homeland Security and Governmental Affairs of the Senate, the
				Committee on Oversight and Government Reform of the House of Representatives,
				and the Postal Regulatory Commission.
									(e)Report on
				performance
									(1)In
				generalThe Postmaster General shall submit to the Committee on
				Homeland Security and Governmental Affairs of the Senate, the Committee on
				Oversight and Government Reform of the House of Representatives, and the Postal
				Regulatory Commission with the President’s budget submission under section
				1105(a) of title 31 a report that details the Postal Service’s progress in
				implementing the Innovation Strategy.
									(2)Matters to be
				addressedAt a minimum, the report required by this section shall
				address—
										(A)the revenue
				generated by each product and service developed through the Innovation Strategy
				and the costs of developing and offering each such product and service for the
				most recent fiscal year;
										(B)the total sales
				volume and revenue generated by each product and service on a monthly basis for
				the preceding year;
										(C)trends in the
				markets filled by each product and service;
										(D)products and
				services identified in the Innovation Strategy that are to be discontinued, the
				date on which the discontinuance will occur, and the reasons for the
				discontinuance;
										(E)alterations in
				products and services identified in the Innovation Strategy that will be made
				to meet changing market conditions, and an explanation of how these alterations
				will ensure the success of the products and services; and
										(F)the performance of
				the Innovation Strategy according to the metrics identified in subsection
				(d)(2)(G).
										(f)Comptroller
				general
									(1)In
				generalThe Comptroller General shall conduct a study on the
				implementation of the innovation strategy not later than 4 years after the date
				of enactment of this section.
									(2)ContentsAt
				a minimum, the Comptroller General shall assess the effectiveness of the Postal
				Service in identifying, developing, and selling innovative postal and nonpostal
				products and services. The study shall also include—
										(A)an audit of the
				costs of developing each innovative postal and nonpostal product and service
				developed or offered by the Postal Service during the period beginning on the
				date of enactment of this section and ending 4 years after such date;
										(B)the sales volume
				of each such product and service;
										(C)the revenues and
				profits generated by each such product and service; and
										(D)the likelihood of
				continued success of each such product and service.
										(3)SubmissionThe
				results of the study required under this subsection shall be submitted to the
				Committee on Homeland Security and Governmental Affairs of the Senate and the
				Committee on Oversight and Government Reform of the House of
				Representatives.
									.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 2 is
			 amended by adding at the end the following:
						
							
								209. USPS innovation officer and
				accountability.
							
							.
					102.Authority to
			 offer nonpostal services
					(a)Specific
			 powerSection 404(a) is amended—
						(1)in paragraph (7),
			 by striking and at the end;
						(2)in paragraph (8),
			 by striking the period and inserting ; and; and
						(3)by adding at the
			 end the following:
							
								(9)to provide
				nonpostal services in accordance with subsection
				(e).
								.
						(b)Nonpostal
			 servicesSection 404(e) is amended to read as follows:
						
							(e)(1)The Postal Service may
				provide nonpostal services that use the processing, transportation, delivery,
				retail network, technology, or other resources of the Postal Service in a
				manner consistent with the public interest.
								(2)At least 90 days before offering new
				nonpostal services, the Postal Service shall request an advisory opinion from
				the Postal Regulatory Commission that evaluates the extent to which the
				provision of such nonpostal services—
									(A)would use the processing,
				transportation, delivery, retail network, technology, or other resources of the
				Postal Service; and
									(B)would be consistent with the public
				interest.
									(3)Within 45 days after receiving the
				request under paragraph (2), the Postal Regulatory Commission—
									(A)shall issue its advisory opinion to
				the Postal Service; and
									(B)shall transmit a copy of such opinion,
				together with the original request, to—
										(i)the Committee on Oversight and
				Government Reform of the House of Representatives; and
										(ii)the Committee on Homeland Security
				and Governmental Affairs of the Senate.
										(4)For purposes of this title, the term
				nonpostal services means services and products other than postal
				services as defined in section 102(5), including—
									(A)check-cashing services;
									(B)new technology and media
				services;
									(C)warehousing and logistics;
									(D)facility leasing; and
									(E)public internet access
				services.
									.
					103.Requirement
			 that market-dominant products cover attributable costs
					(a)RepealParagraph
			 (2) of section 3622(c) is repealed.
					(b)Each class To
			 bear attributable costsSection 3622(d)(1) is amended—
						(1)by redesignating
			 subparagraphs (A) through (E) as subparagraphs (B) through (F);
						(2)by inserting
			 before subparagraph (B) (as so redesignated by paragraph (1)) the
			 following:
							
								(A)require that each
				class or type of mail service shall bear the direct and indirect postal costs
				attributable to such class or type through reliably identified causal
				relationships plus that portion of all other costs of the Postal Service
				reasonably assignable to such class or
				type;
								;
				and
						(3)in subparagraph
			 (B) (as so redesignated by paragraph (1)) by inserting , excluding
			 changes required to satisfy subparagraph (A), before to be
			 set.
						104.PRC to revisit
			 CPI cap instituted under PAEASection 3622 is amended—
					(1)in subsection
			 (c)—
						(A)in paragraph (13),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (14) as paragraph (15); and
						(C)by inserting after
			 paragraph (13) the following:
							
								(14)the value to the
				Postal Service of having pricing flexibility that would apply a price cap
				across all classes of market dominant products in comparison to a class-based
				price cap; and
								;
				and
						(2)in subsection
			 (d)(3), by striking Ten and inserting
			 Seven.
					105.Enhanced
			 product innovation
					(a)Dollar-Amount
			 limitation relating to market tests of experimental
			 productsSection 3641(e)(1) is amended by striking
			 $10,000,000 and inserting $50,000,000.
					(b)Dollar-Amount
			 limitation relating to exemption authoritySection 3641(e)(2) is
			 amended by striking $50,000,000 and inserting
			 $100,000,000.
					106.Authority to
			 ship beer, wine and distilled spirits
					(a)Mailability
						(1)Nonmailable
			 articlesSection 1716(f) of title 18, United States Code, is
			 amended by striking mails and inserting mails, except to
			 the extent that the mailing is allowable under section 3001(p) of title
			 39.
						(2)Application of
			 lawsSection 1161 of title 18, United States Code, is amended, by
			 inserting , and, with respect to the mailing of distilled spirits, wine,
			 or malt beverages (as those terms are defined in section 117 of the Federal
			 Alcohol Administration Act (27 U.S.C. 211)), is in conformity with section
			 3001(p) of title 39 after Register.
						(b)RegulationsSection
			 3001 of title 39, United States Code, is amended by adding at the end the
			 following:
						
							(p)(1)In this subsection, the
				terms distilled spirits, wine, and malt
				beverage have the same meanings as in section 117 of the Federal
				Alcohol Administration Act (27 U.S.C. 211).
								(2)Distilled spirits, wine, or malt
				beverages shall be considered mailable if mailed—
									(A)in accordance with the laws and
				regulations of—
										(i)the State, territory, or district
				of the United States where the sender or duly authorized agent initiates the
				mailing; and
										(ii)the State, territory, or district
				of the United States where the addressee or duly authorized agent takes
				delivery; and
										(B)to an addressee who is at least 21
				years of age—
										(i)who provides a signature and
				presents a valid, government-issued photo identification upon delivery;
				or
										(ii)the duly authorized agent of
				whom—
											(I)is at least 21 years of age; and
											(II)provides a signature and presents a
				valid, government-issued photo identification upon delivery.
											(3)The Postal Service shall prescribe
				such regulations as may be necessary to carry out this
				subsection.
								.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 earlier of—
						(1)the date on which
			 the Postal Service issues regulations under section 3001(p) of title 39, United
			 States Code, as amended by this section; or
						(2)120 days after the
			 date of enactment of this Act.
						107.Repeal of
			 uniform rate for books, films, and other materials
					(a)In
			 generalSection 3683 is repealed.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 36 is
			 amended by repealing the item relating to section 3683.
					BPostal Service
			 Management
				108.USPS balanced
			 budget minimum requirementSection 404(b) is amended—
					(1)by striking
			 (b) and inserting (b)(1); and
					(2)by adding at the
			 end the following:
						
							(2)Notwithstanding subparagraphs (B) or (E) of
				section 3622(d)(1), within 180 days after the date of enactment of this
				paragraph, the Governors shall ensure that the rates and fees charged for
				market dominant products, and the level and quality of service provided by the
				Postal Service, shall be adjusted in accordance with current law so that the
				total revenues received by the Postal Service, in fiscal year 2014 and each
				subsequent fiscal year, from all sources are at least equal to the total costs
				incurred in the provision of postal services, except that the Governors shall
				continue to provide all public services for which appropriations are made to
				the Postal Service under section 2401.
							(3)After the end of the 2-year period
				beginning on October 1, 2013, for any fiscal year that the Postal Service is
				not in compliance with paragraph (2), the Governors shall not receive a salary
				or compensation of any kind for the following fiscal year, but shall be
				reimbursed for travel and reasonable expenses incurred in attending meetings of
				the
				Board.
							.
					109.Reporting
			 requirement for Board of Governors and Postal Regulatory Commissioners
					(a)Board of
			 GovernorsSection 202(a) is amended by adding at the end the
			 following:
						
							(3)Not later than 60 days after the end of
				each fiscal year, the Board of Governors shall submit an itemized report
				describing all travel and reimbursable business travel expenses paid to each
				Governor when performing Board duties to the Committee on Oversight and
				Government Reform of the House of Representatives and the Committee on Homeland
				Security and Governmental Affairs of the Senate. The report submitted under
				this paragraph shall include a detailed justification for any travel or
				reimbursable business travel expense that deviates from the Board’s travel and
				reimbursable business travel expense policies and guidelines under paragraph
				(1).
							.
					(b)AdministrationSection
			 504(d) is amended—
						(1)by striking
			 (d) and inserting (d)(1); and
						(2)by adding at the
			 end the following:
							
								(2)Not later than 60 days after the end of
				each fiscal year, the Postal Regulatory Commissioners shall submit an itemized
				report describing all travel and reimbursable business travel expenses paid to
				each Commissioner, including the Chairman, when performing regulatory duties to
				the Committee on Oversight and Government Reform of the House of
				Representatives and the Committee on Homeland Security and Governmental Affairs
				of the Senate. The report submitted under this paragraph shall include a
				detailed justification for any travel or reimbursable business travel expense
				that deviates from the Commission’s travel and reimbursable business travel
				expense policies and
				guidelines.
								.
						110.Restrictions on
			 postal service executive compensation
					(a)Limitations on
			 compensationSection 1003 is amended—
						(1)in subsection (a),
			 by striking the last sentence; and
						(2)by adding at the
			 end the following:
							
								(e)Limitations on
				compensation
									(1)Rates of basic
				pay
										(A)In
				generalSubject to subparagraph (B), an officer or employee of
				the Postal Service may not be paid at a rate of basic pay that exceeds the rate
				of basic pay for level II of the Executive Schedule under section 5313 of title
				5.
										(B)Very senior
				executivesNot more than 6 officers or employees of the Postal
				Service that are in very senior executive positions, as determined by the Board
				of Governors, may be paid at a rate of basic pay that does not exceed the rate
				of basic pay for level I of the Executive Schedule under section 5312 of title
				5.
										(2)BenefitsAn
				officer or employee of the Postal Service who is in a critical senior executive
				or equivalent position, as designated under section 3686(c), may not receive
				fringe benefits (within the meaning given that term under section 1005(f)) that
				are greater than the fringe benefits received by supervisory and other
				managerial personnel who are not subject to collective-bargaining agreements
				under chapter
				12.
									.
						(b)Limitation on
			 bonus authoritySection 3686 is amended—
						(1)in subsection (a),
			 by striking The Postal Service and inserting Subject to
			 subsection (f), the Postal Service; and
						(2)by adding at the
			 end the following:
							
								(f)Limitation on
				bonus authority
									(1)DeterminationNot later than 60 days after the end of
				fiscal year 2014 and each fiscal year thereafter, the Office of Management and
				Budget shall determine whether the Postal Service has, with respect to such
				fiscal year, implemented the measures needed to achieve long-term solvency and
				balanced budgeting, as required under paragraphs (2) and (3) of section 404(b).
				In order to make such determination, the Office of Management and Budget shall
				use the information provided under section 2009.
									(2)LimitationThe
				Postal Service may not provide a bonus or other reward under this section to an
				officer or employee of the Postal service in a critical senior executive or
				equivalent position, as designated under subsection (c), during a covered
				year.
									(3)DefinitionIn this subsection, the term covered
				year means the fiscal year following a fiscal year with respect to
				which the Office of Management and Budget determines under paragraph (1) that
				the Postal Service has not implemented the measures needed to achieve long-term
				solvency and balanced budgeting, as required under paragraphs (2) and (3) of
				section
				404(b).
									.
						(c)Effective date;
			 applicabilityThe amendments made by subsections (a) through (c)
			 shall—
						(1)take effect on the
			 date of enactment of this Act; and
						(2)apply to any
			 contract entered or modified by the Postal Service on or after the date of
			 enactment of this Act.
						(d)SunsetEffective
			 2 years after the date of enactment of this Act—
						(1)section 1003 is
			 amended—
							(A)in subsection (a),
			 by adding at the end the following: No officer or employee shall be paid
			 compensation at a rate in excess of the rate for level I of the Executive
			 Schedule under section 5312 of title 5.; and
							(B)by striking
			 subsection (e); and
							(2)section 3686 is
			 amended—
							(A)in subsection (a),
			 by striking Subject to subsection (f), the Postal Service and
			 inserting The Postal Service; and
							(B)by striking
			 subsection (f).
							111.Investment of
			 competitive product moneysSection 2003 is amended—
					(1)by redesignating
			 subsections (d) through (h) as subsections (e) through (i), respectively;
			 and
					(2)by inserting after
			 subsection (c) the following:
						
							(d)Notwithstanding any other provision of this
				section, if the Postal Service determines that the moneys of the Competitive
				Products Fund are in excess of current needs, it may invest such amounts as it
				considers appropriate in accordance with regulations which the Secretary of the
				Treasury shall prescribe within 180 days after the date of enactment of this
				subsection.
							.
					IIPOSTAL SERVICE
			 WORKFORCE REALIGNMENT AND RIGHT-SIZING
			201.Separate
			 normal-cost percentage recalculation of Federal Employees Retirement
			 System
				(a)In
			 generalSection 8423(a)(1) of title 5, United States Code, is
			 amended—
					(1)in subparagraph
			 (A)—
						(A)by striking
			 subparagraph (B)) and inserting subparagraph (B) or
			 (C)); and
						(B)by striking
			 and at the end;
						(2)in subparagraph
			 (B), by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(C)the product
				of—
								(i)the normal-cost
				percentage, as determined for employees of the United States Postal Service
				(and the Postal Regulatory Commission), multiplied by
								(ii)the aggregate
				amount of basic pay payable by the United States Postal Service (and the Postal
				Regulatory Commission), for the period involved, to its
				employees.
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall be carried out
			 as soon as practicable, except that contributions shall be set in accordance
			 with such amendments not later than the first applicable pay period beginning
			 in the first fiscal year beginning at least 180 days after the date of the
			 enactment of this Act.
				202.Treatment of
			 surplus contributions to Federal Employees Retirement System
				(a)In
			 generalSection 8423(b) of title 5, United States Code, is
			 amended by adding at the end the following:
					
						(6)(A)If, for any fiscal year
				to which this paragraph applies, the amount determined under paragraph (1)(B)
				is less than zero (hereinafter in this paragraph referred to as excess
				postal contributions to FERS), such amount shall be treated in
				accordance with the following:
								(i)In the case of the first fiscal year
				to which this paragraph applies and for which excess postal contributions to
				FERS are determined, the amount of such excess contributions shall be
				transferred by the Secretary of the Treasury to such account as the Secretary
				considers appropriate so that such amount shall be used for the payment of
				obligations issued by the United States Postal Service under section 2005 of
				title 39.
								(ii)In the case of any subsequent fiscal
				year to which this paragraph applies and for which excess postal contributions
				to FERS are determined, the amount of such excess contributions shall be
				transferred by the Secretary of the Treasury to the account to which are
				credited any Government contributions which are made by the United States
				Postal Service under section 8334(a)(1)(B) (or which would be made, but for
				clause (ii) thereof).
								(B)This paragraph applies to the fiscal
				year last ending before the date of the enactment of this paragraph and each
				fiscal year thereafter.
							(C)In the case of any transfer under
				subparagraph (A)(ii) for a fiscal year corresponding to a fiscal year for which
				a determination of Postal surplus or supplemental liability is scheduled to be
				made under section 8348(h), the transfer under subparagraph (A)(ii) shall be
				made before such determination under section 8348(h) is
				made.
							.
				(b)Conforming
			 amendmentSection 8348(h)(1)(B)(iii) of title 5, United States
			 Code, is amended by striking principles. and inserting
			 principles, including any amounts described in section
			 8423(b)(6)(A)(ii)..
				203.Sense of
			 CongressIt is the sense of
			 Congress that the United States Postal Service should use its available
			 authority as it deems necessary to provide early retirement or separation
			 incentives to eligible Postal Service employees.
			204.Contributions
			 to Thrift Savings Fund of voluntary separation incentive payments
				(a)Section 8351(b)(2)
			 of title 5, United States Code, is amended—
					(1)by striking the
			 matter before subparagraph (C) and inserting the following:
						
							(2)(A)An employee or Member
				may contribute to the Thrift Savings Fund in any pay period any amount of such
				employee’s or Member’s basic pay for such pay period.
								(B)An employee may contribute (by direct
				transfer to the Fund) any part of any voluntary separation incentive payment
				that the employee receives under section
				3523.
								;
				and
					(2)by adding at the
			 end the following:
						
							(D)Notwithstanding section 2105(e), in
				this paragraph, the term employee includes an employee of the
				United States Postal Service or the Postal Regulatory
				Commission.
							.
					(b)Section 8432(a) of
			 title 5, United States Code, is amended—
					(1)by redesignating
			 paragraph (3) as (4);
					(2)by striking the
			 matter before paragraph (4) (as so redesignated by paragraph (1)) and inserting
			 the following:
						
							(a)(1)An employee or Member
				may contribute to the Thrift Savings Fund in any pay period, pursuant to an
				election under subsection (b), any amount of such employee’s or Member’s basic
				pay for such pay period.
								(2)An employee may contribute (by direct
				transfer to the Fund) any part of any voluntary separation incentive payment
				that the employee receives under section 3523.
								(3)Contributions made under paragraph
				(1) pursuant to an election under subsection (b) shall, with respect to each
				pay period for which such election remains in effect, be made in accordance
				with a program of regular contributions provided in regulations prescribed by
				the Executive Director.
								;
				and
					(3)by adding at the
			 end the following:
						
							(5)Notwithstanding section 2105(e), in
				this subsection the term employee includes an employee of the
				United States Postal Service or of the Postal Regulatory
				Commission.
							.
					(c)RegulationsThe
			 Executive Director of the Federal Retirement Thrift Investment Board shall
			 promulgate regulations to carry out the amendments made by this section.
				205.Service credit
			 contributions of voluntary separation incentive payments
				(a)Voluntary
			 separation incentive paymentsThe Postal Service may provide
			 voluntary separation incentive payments to employees of the Postal Service who
			 voluntarily separate from service before October 1, 2016 (including payments to
			 employees who retire under section 8336(d)(2) or 8414(b)(1)(B) of title 5,
			 United States Code, before October 1, 2016), which may not exceed the maximum
			 amount provided under section 3523(b)(3)(B) of title 5, United States Code, for
			 any employee.
				(b)Additional
			 service credit
					(1)Civil Service
			 Retirement SystemSection 8332 of title 5, United States Code, is
			 amended by adding at the end the following:
						
							(p)(1)(A)For an employee of the
				United States Postal Service who is covered under this subchapter and
				voluntarily separates from service before October 1, 2016, the Office, if so
				directed by the United States Postal Service, shall add not more than 1 year to
				the total creditable service of the employee for purposes of determining
				entitlement to and computing the amount of an annuity under this subchapter
				(except for a disability annuity under section 8337).
									(B)An employee who receives additional
				creditable service under this paragraph may not receive a voluntary separation
				incentive payment from the United States Postal Service.
									(2)The United States Postal Service
				shall ensure that the average actuarial present value of the additional
				liability of the United States Postal Service to the Fund resulting from
				additional creditable service provided under paragraph (1) or section
				8411(m)(1) is not more than $25,000 per employee provided additional creditable
				service under paragraph (1) or section 8411(m)(1).
								(3)(A)Subject to subparagraph
				(B), and notwithstanding any other provision of law, no deduction, deposit, or
				contribution shall be required for service credited under this
				subsection.
									(B)The actuarial present value of the
				additional liability of the United States Postal Service to the Fund resulting
				from this subsection shall be included in the amount calculated under section
				8348(h)(1)(A).
									.
					(2)Federal
			 Employees Retirement SystemSection 8411 of title 5, United
			 States Code, is amended by adding at the end the following:
						
							(m)(1)(A)For an employee of the
				United States Postal Service who is covered under this chapter and voluntarily
				separates from service before October 1, 2016, the Office, if so directed by
				the United States Postal Service, shall add not more than 2 years to the total
				creditable service of the employee for purposes of determining entitlement to
				and computing the amount of an annuity under this chapter (except for a
				disability annuity under subchapter V of that chapter).
									(B)An employee who receives additional
				creditable service under this paragraph may not receive a voluntary separation
				incentive payment from the United States Postal Service.
									(2)The United States Postal Service
				shall ensure that the average actuarial present value of the additional
				liability of the United States Postal Service to the Fund resulting from
				additional creditable service provided under paragraph (1) or section
				8332(p)(1) is not more than $25,000 per employee provided additional creditable
				service under paragraph (1) or section 8332(p)(1).
								(3)(A)Subject to subparagraph
				(B), and notwithstanding any other provision of law, no deduction, deposit, or
				contribution shall be required for service credited under this
				subsection.
									(B)The actuarial present value of the
				additional liability of the United States Postal Service to the Fund resulting
				from this subsection shall be included in the amount calculated under section
				8423(b)(1)(B).
									.
					(c)Goals
					(1)In
			 generalThe Postal Service shall offer incentives for voluntary
			 separation under this section and the amendments made by this section as a
			 means of ensuring that the size and cost of the workforce of the Postal Service
			 is appropriate to the work required of the Postal Service, including
			 consideration of—
						(A)the closure and
			 consolidation of postal facilities;
						(B)the ability to
			 operate existing postal facilities more efficiently, including by reducing the
			 size or scope of operations of postal facilities in lieu of closing postal
			 facilities; and
						(C)the number of
			 employees eligible, or projected in the near-term to be eligible, for
			 retirement, including early retirement.
						(2)DefinitionIn
			 this subsection, the term career employee of the Postal Service
			 means an employee of the Postal Service—
						(A)whose appointment
			 is not for a limited period; and
						(B)who is eligible
			 for benefits, including retirement coverage under chapter 83 or 84 of title 5,
			 United States Code.
						206.Modification of
			 prepayment schedule relating to Postal Service Retiree Health Benefits
			 Fund
				(a)ContributionsSection
			 8906(g)(2)(A) of title 5, United States Code, is amended by striking
			 through September 30, 2016, be paid by the United States Postal Service,
			 and thereafter shall and inserting after the date of enactment
			 of the Innovate to Deliver Act of 2013.
				(b)Postal Service
			 Retiree Health Benefits FundSection 8909a(d) of title 5, United
			 States Code, is amended—
					(1)by striking
			 paragraph (2) and inserting the following:
						
							(2)(A)Not later than 180 days
				after the date of enactment of the Innovate to Deliver Act of 2013, the Office
				shall compute, and by June 30 of each succeeding year, the Office shall
				recompute, a schedule including a series of annual installments which provide
				for the liquidation of the amount described under subparagraph (B) (regardless
				of whether the amount is a liability or surplus) by September 30, 2053, or
				within 15 years, whichever is later, including interest at the rate used in the
				computations under this subsection.
								(B)The amount described in this
				subparagraph is the amount, as of the date on which the applicable computation
				or recomputation under subparagraph (A) is made, that is equal to the
				difference between—
									(i)80 percent of the Postal Service
				actuarial liability as of September 30 of the most recently ended fiscal year;
				and
									(ii)the value of the assets of the Postal
				Retiree Health Benefits Fund as of September 30 of the most recently ended
				fiscal
				year.
									;
					(2)in paragraph
			 (3)—
						(A)in subparagraph
			 (A)—
							(i)in
			 clause (iii), by adding and at the end;
							(ii)in
			 clause (iv), by striking the semicolon at the end and inserting a period;
			 and
							(iii)by
			 striking clauses (v) through (x); and
							(B)in subparagraph
			 (B), by striking 2017 and inserting 2016;
						(3)by striking
			 paragraph (4) and inserting the following:
						
							(4)Computations under this subsection
				shall be based on—
								(A)economic and actuarial methods and
				assumptions consistent with the methods and assumptions used in determining the
				Postal surplus or supplemental liability under section 8348(h); and
								(B)any other methods and assumptions,
				including a health care cost trend rate, that the Director of the Office
				determines to be appropriate.
								;
				and
					(4)by adding at the
			 end the following:
						
							(7)In this subsection, the term
				Postal Service actuarial liability means the difference
				between—
								(A)the net present value of future
				payments required under section 8906(g)(2)(A) for current and future United
				States Postal Service annuitants; and
								(B)the net present value as computed
				under paragraph (1) attributable to the future service of United States Postal
				Service
				employees.
								.
					(c)Unpaid
			 obligations of the postal serviceAny obligation of the Postal
			 Service under section 8909a(d)(3)(A) of title 5, United States Code, as in
			 effect on the day before the date of enactment of this Act, that remains unpaid
			 as of such date of enactment shall be included in the recomputation requested
			 in section 8909a(d)(2) of such title (as amended by subsection (b) of this
			 section).
				(d)Technical and
			 conforming amendments
					(1)HeadingThe
			 heading of section 8909a of title 5, United States Code, is amended by striking
			 Benefit and inserting Benefits.
					(2)Table of
			 sectionsThe table of
			 sections at the beginning of chapter 89 of such title is amended by striking
			 the item relating to section 8909a and inserting the following:
						
							
								8909a. Postal Service Retiree Health
				Benefits
				Fund.
							
							.
					207.Study on USPS
			 workforce realignment and right-sizing options
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General shall submit to the Committee on Oversight and
			 Government Reform of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate a report on the workforce
			 reduction or realignment methods used by the United States Postal Service to
			 align its workforce with its needs.
				(b)Contents of the
			 reportThe report required under subsection (a) shall include the
			 following:
					(1)The projected workforce needs of the Postal
			 Service over the next 5 fiscal years, given the current mail volumes and the
			 demand for Postal services.
					(2)Possible options
			 for allowing Postal Service employees who are eligible for voluntary early
			 retirement to deposit voluntary separation incentive payments to obtain service
			 credit or to otherwise allow such payments to be credited in the computation of
			 retirement annuity benefits.
					(3)The terms and conditions for the voluntary
			 separation incentive payments offered under section 205.
					(4)The number of employees in each job
			 category and in each postal service area to whom the Postal Service has offered
			 an incentive for voluntary separation, the number of offers of incentives for
			 voluntary separation that have been accepted, the number of offers of
			 incentives for voluntary separation that remain pending, and the number of
			 employees in each job category and in each postal service area projected to
			 separate from service during each quarter through the end of the first quarter
			 of 2016.
					(5)The number of employees in each job
			 category who are covered under chapter 83 or 84 of title 5, United States Code,
			 and who have accepted offers of incentives for voluntary separation, including
			 the number of employees covered under each chapter who voluntarily separated
			 under subsection (a) of section 205 or the authority under subsection (b) of
			 section 205.
					(6)The total savings and work hour reductions
			 by job category and postal service area that have been realized by the Postal
			 Service as of the date of the report and that are projected to be realized
			 during each of the next 3 years as a result of the offers of incentives for
			 voluntary separation.
					(7)The total expenditures made by the Postal
			 Service to provide incentives for voluntary separation.
					(8)Any training,
			 retraining, or hiring that may be required by the authority the Postal Service
			 is granted under this Act to develop and offer for sale nonpostal products and
			 services.
					208.Applicability
			 of provisions relating to reductions in forceSection 1005 is amended by adding at the end
			 the following:
				
					(g)(1)Except as otherwise
				provided by any collective bargaining agreement entered into under chapter 12,
				the provisions of subchapter I of chapter 35 of title 5 and the regulations
				implementing such subchapter, shall apply to employees of the Postal Service
				who hold positions that are within bargaining units under section 1202.
						(2)Before using the authority provided
				in paragraph (1), the Postal Service shall demonstrate to the Office of
				Personnel Management how it will comply with section 3502(a)(4) of title
				5.
						.
			209.Enhanced
			 reporting on facility network initiativesSection 404(d) is amended by adding at the
			 end the following:
				
					(7)(A)The Postmaster General
				shall submit to the Committee on Homeland Security and Governmental Affairs of
				the Senate and the Committee on Oversight and Government Reform of the House of
				Representatives and the Postal Regulatory Commission a report that details
				plans to close or suspend a Postal Service retail or processing facility during
				the period to which such report pertains. The first such report shall be
				submitted not later than 120 days after the date of enactment of this
				paragraph. Reports shall be submitted semiannually thereafter.
						(B)Each report submitted by the Postal
				Service under subparagraph (A) shall address, at a minimum—
							(i)the specific retail and processing
				facilities the Postal Service plans to suspend or close;
							(ii)the anticipated date of suspension or
				closure of each such facility;
							(iii)the cost of continued operations at
				the facilities for which closure is planned;
							(iv)the purpose of each such suspension
				or closure, as determined by paragraph (2)(A);
							(v)plans for the establishment of
				alternative access points for retail facilities listed in clause (i), including
				the date on which each such alternative access point shall open for business
				and the planned location of each such alternative access point;
							(vi)how each facility closure conforms
				with previously filed actions for suspension or closure;
							(vii)the timeline for closure or
				suspension activities described in paragraphs (1) and (3), and all other formal
				closure or suspension activities planned in connection with the retail facility
				closure;
							(viii)how work performed at mail
				processing facilities recommended for closure or consolidation will be
				transferred or absorbed by other facilities within the network;
							(ix)cost savings expected or achieved
				from consolidation of both retail and mail processing facilities;
							(x)the impact of each planned closure on
				postal employees, including relocation or reassignment plans; and
							(xi)the status of ongoing suspensions or
				closures identified in previous
				reports.
							.
			IIIPOSTAL SERVICE
			 IMPROVEMENTS AND REGULATORY RELIEF
			301.Permit appeal
			 rights for closing of postal stations and branchesSection
			 404(d) is amended by adding after paragraph (7) (as added by section 208 of
			 this Act) the following:
				
					(8)The provisions of paragraphs (1)
				through (6) shall apply to postal stations and branches in the same manner as
				the provisions apply to post
				offices.
					.
			302.Intra-agency
			 cooperative agreements
				(a)In
			 generalSection 411 is amended—
					(1)in the section
			 heading, by inserting ;
			 authority for intra-service agreement after
			 agencies;
					(2)by inserting
			 (a) before Executive agencies within; and
					(3)by adding at the
			 end the following:
						
							(b)The Office of the
				Inspector General of the United States Postal Service and other components of
				the Postal Service may enter into intra-service agreements to furnish to each
				other property, both real and personal, and personal and nonpersonal services.
				The furnishing of property and services under this section shall be under such
				terms and conditions, including reimbursability, as the head of the component
				concerned and the Inspector General shall deem
				necessary.
							.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 4 is
			 amended by striking the item relating to section 411 and inserting the
			 following:
					
						
							411. Cooperation with other Government
				agencies; authority for intra-service
				agreement.
						
						.
				303.Grouping of
			 negotiated service agreementsSection 3622(d)(1) (as amended by section
			 107(b) of this Act) is further amended—
				(1)in subparagraph
			 (E) (as so redesignated by section 107(b)), by striking and at
			 the end;
				(2)in subparagraph
			 (F) (as so redesignated by section 107(b)), by striking the period and
			 inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(G)treat similar or
				related agreements between the Postal Service and postal users collectively as
				a single product for purposes of this section to the extent the Commission
				deems such treatment to be consistent with policies of this
				title.
						.
				304.Simplification
			 of process for classification of competitive productsSection 3642(b) is amended (in the matter
			 before paragraph (1)) by striking in accordance with and
			 inserting the following: as expeditiously as practicable. The Commission
			 shall promptly admit a product into the competitive category if it
			 meets.
			305.Development of
			 new market-dominant classes of mail
				(a)Section 102 is
			 amended—
					(1)in paragraph (9),
			 by striking and at the end;
					(2)in paragraph (10),
			 by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(11)class of
				mail means a grouping of similar products, subject to section
				3622(d)(2)(A), as further defined by the Postal Regulatory
				Commission.
							.
					(b)Section
			 3622(d)(2)(A) is amended by inserting or under section 3643
			 after Act.
				(c)(1)Subchapter III of
			 chapter 36 is amended by adding at the end the following:
						
							3643.New classes of
				mail
								(a)In
				generalUpon request of the Postal Service or users of the mails,
				or upon its own initiative, the Postal Regulatory Commission may change the
				classes of mail to which the annual limitation under section 3622(d)(1) applies
				by adding new classes of mail. The Postal Regulatory Commission shall, within
				18 months after the date of enactment of this section, promulgate (and may from
				time to time thereafter revise) regulations to carry out this section.
								(b)CriteriaAll
				determinations by the Postal Regulatory Commission under subsection (a) shall
				be made in accordance with the following criteria:
									(1)New
				marketDominant classes of mail shall consist of products in the
				sale of which the Postal Service exercises sufficient market power that it can
				effectively set the price of such product substantially above costs, raise
				prices significantly, decrease quality, or decrease output, without risk of
				losing a significant level of business to other firms offering similar
				products.
									(2)Products covered
				by postal monopolyAny new classes of mail containing any
				products covered by the postal monopoly shall be subject to the requirements of
				section 3622(d)(1). For purposes of the preceding sentence, the term
				product covered by the postal monopoly means any product the
				conveyance or transmission of which is reserved to the United States under
				section 1696 of title 18, subject to the same exception as set forth in the
				last sentence of section 409(e)(1).
									(3)Additional
				considerationsIn making any decision under this section, due
				regard shall be given to—
										(A)the availability
				and nature of enterprises in the private sector engaged in the delivery of the
				product involved;
										(B)the views of those
				who use the product involved on the appropriateness of the proposed action;
				and
										(C)the likely impact
				of the proposed action on small business concerns (within the meaning of
				section 3641(h)).
										(c)Notification and
				publication requirements
									(1)Notification
				requirementThe Postal Service shall, whenever it requests to add
				a new class of mail, file with the Postal Regulatory Commission and publish in
				the Federal Register a notice setting out the basis for its determination that
				the product satisfies the criteria under subsection (b). The provisions of
				section 504(g) shall be available with respect to any information required to
				be filed.
									(2)Publication
				requirementThe Postal Regulatory Commission shall, whenever it
				changes the list of market-dominant classes of mail, prescribe new lists of
				classes of mail. The revised lists shall indicate how and when any previous
				lists are superseded, and shall be published in the Federal Register.
									(d)ProhibitionExcept
				as provided in section 3641, a class of mail that involves the physical
				delivery of letters, printed matter, or packages may be offered by the Postal
				Service unless it has been assigned as a new class of mail—
									(1)under this
				subchapter; or
									(2)by or under any
				other provision of
				law.
									.
					(2)The table of sections at the
			 beginning of chapter 36 is amended by inserting after the item relating to
			 section 3642 the following:
						
							
								3643. New classes of
				mail.
							
							.
					306.Expedited
			 consideration of service changes by PRCSection 3661 is amended—
				(1)by redesignating
			 subsection (c) as subsection (d); and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)If the Postal
				Service seeks expedited processing for time-sensitive advisory opinions, it
				shall state such request in its proposal filed under subsection (b) and the
				Commission, to the extent practical and in accordance with subsection (d),
				shall comply with the request for expedited
				consideration.
						.
				
